Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20150166853), cited by applicants in view of Song et al. (US 20100196819), cited by the examiner.
Chen discloses an adhesive composition which may contain an anhydride functional ethylene alpha olefin adhesive having a melt viscosity of less than or equal to 50,000 cP, a tackifier and a wax (abstract). Note paragraph 22 where the ethylene alpha olefin copolymer may have as much as 1.5% anhydride grafted thereto and note paragraph 29 where molecular weights may be as much as 50,000 g/ mol. Thus for an ethylene alpha olefin copolymer functionalized with 1% maleic anhydride as in the examples the amounts of anhydride grafted per chain would be roughly 50,000(0.1)/100 g/mol=5 grafts per chain. Note applicants’ densities as in claim 3 at paragraph 37. Note paragraph 39 for 20-60% of the graft. Note Table 5 for applicants heat stress and fiber tear characteristic except UV varnished substrates are not disclosed. Also no examples having applicants’ characteristics “A” and “B” are present. While the reference doesn’t particularly point to the specific combination of the claimed features “A” and “B”, to .
Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

JCM
1-16-21
/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765